[Cite as State v. Humphrey, 128 Ohio St. 3d 397, 2011-Ohio-1426.]




            THE STATE OF OHIO, APPELLEE, v. HUMPHREY, APPELLANT.
       [Cite as State v. Humphrey, 128 Ohio St. 3d 397, 2011-Ohio-1426.]
Discretionary appeal accepted, judgment of the court of appeals vacated in part,
          and cause remanded to the court of appeals for application of State v.
          Johnson.
    (No. 2011-0054 — Submitted March 1, 2011 — Decided March 30, 2011.)
       APPEAL from the Court of Appeals for Ross County, No. 10CA3150,
                                    2010-Ohio-5950.
                                 __________________
          {¶ 1} The discretionary appeal is accepted.
          {¶ 2} The portion of the judgment of the court of appeals addressing
appellant’s second assignment of error below is vacated on the authority of State
v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, and the cause
is remanded to the court of appeals for application of our decision in State v.
Johnson.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, CUPP, and
MCGEE BROWN, JJ., concur.
          LUNDBERG STRATTON, J., dissents and would not accept the discretionary
appeal.
                                 __________________
          Michael M. Ater, Ross County Prosecuting Attorney, and Richard W.
Clagg, Assistant Prosecuting Attorney, for appellee.
          Timothy Young, Ohio Public Defender, and Craig M. Jaquith, Assistant
Public Defender, for appellant.
                              ______________________